This also is a companion case with our cases numbered 2116 and 2113 respectively, and the single item or transaction and the facts submitted relative to it, which are involved, are substantially identical with the first item and the facts relative to it in Case No. 2113, The State Board of Equalization of the State of Wyoming, plaintiff in error, v. Argo Oil Comporation, a Delaware corporation, defendant in error, this day decided, and should be ruled by our disposition of that case.
The judgment of the district court of Laramie County herein will therefore be affirmed.
Affirmed.
KIMBALL, J., and BURGESS, D.J., concur.
                      (October Term, 1939)